MEMORANDUM DECISION.
Paul Norton, the husband in this divorce action, appeals the Superior Court’s affirmance of the judgment of the District Court (Biddeford) dividing marital property under 19 M.R.S.A. § 722-A (1981). The court awarded the couple’s house in Wells to the husband and their contiguous trailer park to the wife. Both properties were subject to a single mortgage on which there were monthly payments of interest and principal due until a date in 1989. In order to achieve an approximate equality in the net amount of marital property assigned to the spouses, the court charged the wife with the responsibility of paying off the entire mortgage in accordance with its terms.
The husband argues that he should have been awarded the trailer park and his wife the house, rather than vice versa; and that also the court’s failure to set off the house to him immediately free of the mortgage was improper because the court did not “finish the job.”
A divorce court’s division of property will be sustained unless it represents an abuse of discretion. Bryant v. Bryant, Me., 411 A.2d 391, 393 (1980); Fournier v. Fournier, Me., 376 A.2d 100, 103 (1977). There was no abuse of discretion here. At trial, the wife specifically testified that she wanted to receive the trailer park and the husband expressed no contrary interest. The court’s handling of the mortgage was a reasonable means of equalizing the value of the property received by the parties without imposing an undue burden upon the wife. Zillert v. Zillert, Me., 395 A.2d 1152 (1978), does not require a different result.
The entry is:
Judgment affirmed.
All concurring.